DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application is a Continuation of U.S. Application No. 17/237,670, now U.S. Patent No. 11,162,132, which is a Continuation of U.S. Application No. 17/011,923, which is a Divisional of U.S. Application No. 15/565,637, now U.S. Patent No. 10,774,374, which is a 371 of PCT/EP2016/057355, which claims benefit of U.S. Provisional Application No. 62/145,874, filed April 10, 2015.  Claims 1-30 will be examined on the merits.  No claims have been canceled or withdrawn from consideration.  

Double Patenting
Nonstatutory Obviousness-type Double Patenting Rejections
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
With respect to the non-statutory double patenting rejection(s) made in this Office action, note as follows. The use of the terminology “defined in 35 U.S.C. §154 to §156 and §173” in a terminal disclaimer can result in the terminal disclaimer being found improper.  To address this, note that a proper terminal disclaimer need only disclaim the 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

3.	Claims 1-30 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11,162,132 (cited on IDS of 10/18/2021).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 10,774,374 represent a narrower species of the current claims and this species anticipates the current, more generic claims.  Both sets of claims teach a method for determining the spatial location of a target nucleic acid in a biological specimen.  It is noted that step (e) of the current claims regarding extending the capture sequences is taught by claim 12 of the ‘132 patent, while step (f) of the current claims regarding amplifying the extended capture sequences is taught by claim 13 of the ‘132 patent.  It is also noted that the claims of the ‘132 patent are drawn to determining the spatial location of a target nucleic acid in a biological specimen, while the instant claims are drawn to a method of determining the spatial location of target nucleic acids (a plurality of target nucleic acids) in a biological specimen. 

4.	Claims 1-30 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 

5.	Claims 1-30 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of copending U.S. Application No. 17/011,923.  Although the conflicting claims are not identical, they are 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 

6.	Claims 1-30 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 31-50 of copending U.S. Application No. 17/237,652.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of copending U.S. Application No. 17/237,652 represent a narrower species of the current claims and this species anticipates the current, more generic claims.  Both sets of claims teach a method for determining the spatial location of target nucleic acids in a biological specimen.  It is noted that step (g) of the current claims is taught by claims 42 and 43 of 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 

Claim Objections
7.	Claim 2 is objected to because of the following informalities:  Claim 2 recites the term “sequencing-by hybridization”.  For consistency with similar terms in this claim as well as claim 14, the term should be fully hyphenated as “sequencing-by-hybridization”.  In addition, there should be no space in the term “sequencing-by-synthesis”. Appropriate correction is required. 

Subject Matter Free of the Prior Art
8.	Claims 1-30 are free of the prior art.  No prior art was found that teaches a method for determining the spatial location of target nucleic acids in a biological specimen as currently claimed.  The closest prior art of Chee, M.S. (U.S. Patent No. 09,371,598, cited on IDS of 9/24/2021) teaches methods for providing high-resolution spatial maps of biological activity in tissues wherein encoded probes are provided to a biological sample in defined spatial patterns, and wherein the encoded probes comprise a coding tag that identifies a location of the site in a tissue sample to which the probe was delivered (see Abstract and column 2, lines 13-40).  However, the methods of Chee are fundamentally different from the that of the currently claimed invention in that Chee teaches the step of providing a biological sample fixed to a support that is then contacted with the encoded probes that interact with the affixed biological sample (see Figures 1 and 2), in contrast to the current claims that teach contacting a biological specimen to a support already comprising a population of nucleic acids comprising spatial tag sequences.  In addition, Chee does not teach a step of performing a sequencing reaction to determine the spatial tag sequences of the nucleic acids located across the population of features on the solid support to determine the positions of the spatial tag sequences on the solid support, wherein the sequencing is performed prior to affixing a biological sample to the solid support.
Another reference of particular interest to the currently claimed invention is that of Peter et al. (U.S. Patent No. 9,834,814, cited on IDS of 09/24/2021).  Peter teaches methods for analyzing a planar cellular sample such as a tissue section that comprises attaching nucleic acid tags to binding 
Also of particular interest to the current invention is the prior art of Myllykangas et al. (U.S. Patent Pub. No. 2012/0157322, cited on IDS of 09/24/2021).  Myllykangas teaches methods for capturing a genomic fragment on a substrate comprising surface-bound oligonucleotides and extending the surface-bound oligonucleotides to produce an extension product that contains the sequence of the genomic fragment, and amplifying the extension product on the substrate prior to performing sequencing reactions (see Abstract, paragraphs 4-6 and Figure 1B).  However, the methods of Myllykangas are not directed to determining the spatial location of a target nucleic acid in a biological specimen, and do not teach a step of performing a sequencing reaction to determine the spatial tag sequences of the nucleic acids located across the population of features on the solid support to determine the positions of the spatial tag sequences on the support prior to contacting a biological sample with the solid support.  Furthermore, while Myllykangas teaches a step of attaching adaptors to the genomic fragments prior to contacting the substrate, the current invention teaches no such step, but rather 

Conclusion
9.	Claims 1-30 are rejected on the grounds of nonstatutory obviousness-type double patenting.  However, claims 1-30 are free of the prior art, as discussed above. 

Correspondence

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637